European rail network for competitive freight (debate)
The next item is the recommendation for second reading by the Committee on Transport and Tourism on the Council position at first reading for adopting a regulation of the European Parliament and of the Council concerning a European rail network for competitive freight (11069/5/2009 - C7-0043/2010 - (Rapporteur: Marian-Jean Marinescu).
It is the European Parliament's duty to draft legislation which will improve the situation and provide greater added value in the relevant area. I believe that the compromise we are debating today meets these conditions. This compromise has been reached after countless discussions, which, unfortunately, were brought about occasionally by pressure being exerted by parties involved in this Regulation.
The Council has made a positive contribution by introducing the annex containing the first new corridors. This initiative speeds up the implementation of the Regulation, even though I feel that the timeframes requested by Member States of three and five years are, in some cases, excessive.
The corridors are established on the basis of certain criteria, the most important of these being economic efficiency. Every corridor will be managed by an executive board and a management board. They will coordinate the implementation of investments, the drafting of the timetable, development of the terminals and standardisation of regulations.
The timetable will still be drafted in accordance with Directive 2001/14/EC. A single point of contact will be established for allocating capacity within the timetable already approved. This is a great step forward in terms of both transparency and efficiency for the transport company business.
Freight does not have any priority. Passenger traffic will not be disrupted. On the contrary, it may have advantages, thanks to coordinating decisions at corridor level. If traffic is deregulated, the rules decided on at corridor level will be applied in order to keep to a minimum the period required to return to normal operation.
I believe that the Council's agreement to open the corridors to all the relevant beneficiaries is another major benefit of this Regulation. It is also possible that Member States will not get involved in creating a corridor for important reasons.
Ladies and gentlemen, the crisis triggered by the volcanic ash highlighted the lack of coordination of railway traffic at European level. Companies missed an important opportunity to demonstrate that rail traffic can offer an alternative to air traffic. In fact, the enforcement stage of the First Railway Package shows us very clearly that this sector does not have a genuine internal market.
This Regulation marks a step forward in terms of making rail freight transport more efficient. It remains up to Member States to fund the development of their rail infrastructures. I firmly believe that the needs of the market will highlight the benefit of these investments. During the current crisis when there is also the need to cut carbon dioxide emissions, it is obvious that transporting goods by rail is a positive factor which must be taken seriously.
I wish to take this opportunity to thank the shadow rapporteurs, Mr Liberadzki, Mrs Bilbao, Mr Eppink, Mr Cramer, the Spanish Presidency and, especially, Jesús Izarzugaza and the staff from the Committee on Transport and Tourism. I must also express my thanks to Mathieu Grosch for the support he has given.
Vice-President of the Commission. - Madam President, I would like to thank first the rapporteur, because Mr Marinescu and his shadow rapporteurs have done very positive and important work. Now we are at the end of the second reading, and the Commission would like to reaffirm once again - and in the strongest possible terms - the political and industrial importance of the subject on which Parliament has to decide.
Notwithstanding the adverse economic cycle we are in, there are some clear lessons to be learned: how to revitalise the rail freight sector, because rail freight transport is primarily international, and an indisputable factor in its success is the availability of good-quality rail infrastructure at the European level. That is what the customers ask for. Good-quality rail infrastructure across borders is an essential condition for the competitiveness of many rail freight market segments, and it is primordial if rail wants to compete with other modes of transport.
This also explains why the Commission proposed, at the end of 2008, the development of a European rail network for competitive freight based on freight corridors. These corridors link the main industrial regions of Europe, where the most substantive flow of goods originates and terminates along the main international axes. The legislative proposal to which your attention is drawn today contains decisive elements which favour this development of high-quality rail infrastructure at international level. These include cooperation between rail infrastructure managers, reliability of infrastructure capacities allocated to the corridors, good coordination between rail infrastructure management and goods terminal management, and non-discriminatory access to these corridors for all operators.
The Council's position at first reading maintains the basic principle put forward in the Commission's original proposal but waters down some of the elements. The TRAN Committee has reintroduced, at second reading, important amendments which strengthen the regulation, and they bring back the original Commission proposal. The Commission considers that the compromise obtained during the negotiation is balanced and that the general objectives of the Commission's proposals are duly taken into account. We are very grateful to Parliament in that it has succeeded in reinforcing the role of the one-stop shop, which had been reduced to a mere mail box in the common position of the Council.
I know, rapporteur, that some people want to go back to the common position. I invite you and Parliament to resist these attempts, because they would weaken the compromise that you have been able to reach.
For the railway undertakings and for other applicants which wish to have access to the corridor infrastructure, the one-stop shop is a considerable simplification of the present, very burdensome procedure, because the one-stop shop will be able to take decisions itself instead of referring matters to the individual infrastructure managers, which cover only national sections of each corridor. But, of course, the one-stop shop is limited to catalogue or reserve capacity: that is, the capacity which the infrastructure managers themselves have already decided to set aside for freight trains. Corridor managers have also several options as to the way in which the one-stop shop should be established.
Let me emphasise that the one-stop shop is a joint body set up or designated by the management board of each corridor: its function is that of a coordination tool. It may be a technical body within the corridor management structure, or one of the infrastructure managers concerned, or the bodies already established by Rail Net Europe. So it is not a supranational body, but it is a tool which speeds up and simplifies, in a very transparent and non-discriminatory manner, the path allocation process.
The infrastructure managers have the responsibility to predefine capacity. The one-stop shop just sells paths to applicants on the basis of decisions already taken by infrastructure managers on the predefined infrastructure capacity. Some have gone as far as saying that, with this regulation, the Commission wants to give priority to freight trains over passenger trains, thus threatening the efficient provision of rail passenger services, in particular at regional and local level. Now let me be very frank: this is improper, it is not the right reading of the proposal, and it does not correspond at all to the texts that everybody can read in Article 14, in Article 15. Priority rules for trains are not something the Commission will ever want to decide from Brussels. Freight traffic is systemically discriminated against today because passenger traffic always has priority, even in cases of disturbance.
What the text says is that the infrastructure managers themselves must take the responsibility to define transparent, consistent, non-discriminatory rules for both types of traffic so that freight trains which are on time do not have to be systematically delayed in case of disturbance. This is, I believe, a very good compromise, and if you parliamentarians adopt it and if it is also then correctly implemented, the Commission is convinced that it will contribute to the revitalisation of rail freight and will help the European economy to start again after the present crisis.
Madam President, Commissioner, it is a shame that the Commission's statement and explanation here in this Chamber were not as well received in the press as the things that certain parties here are saying about this regulation.
You hit the nail on the head today: the creation of an integrated rail network for freight transport is, for us at least, absolutely essential and extremely important. For the companies, it will ultimately lead to a practice that they are not keen on, as past experience has shown. It is the practice of simply working together with other countries.
We recently talked about liberalisation. We subscribe to liberalisation together with the Member States, but 21 Member States are managing to do nothing when it comes to rail transport.
We are now talking about freight transport. We should not normally need to draw up this sort of regulation. We want to help make freight transport more efficient. Study after study shows that we need to transfer more traffic from the roads onto the rails, and with every initiative aimed at thinking in European terms with regard to rail transport, there is always one or another company or country that says: no, we do it better and you should accept our rules.
I would like to thank the rapporteur and the shadow rapporteurs for the work they have done together with the Commission and the Council. We are in favour of this cooperation. We would stress that passenger transport remains a priority, as laid down in 2001. We want transparent rules at the outset to prevent haphazard decisions being made in crucial situations. All of this is intended to give those who profit from passenger transport as well as the infrastructure managers in the country itself all the confidence they need to be involved in this. But no, they do not want that! Why is that? Quite simply because this directive will set a new emphasis that will eradicate certain monopolies, including certain national monopolies.
The rail system of tomorrow cannot work like this. I therefore hope that tomorrow we will have a broad majority that will vote in favour of this compromise that we have arrived at together, and that the 40 signatures, which mainly come from my group, will not receive the support of the majority. In any case, I would like to thank you for your work.
Madam President, we have almost a year of work with two presidencies behind us, fortunately under the same good leadership of Mr Marinescu, on the draft regulation which would indeed change the face of rail transport.
I would like to emphasise two key points. Firstly, what we want is competitive rail freight transport. Secondly, we want the regulation to give full added value. My political group sees the chance for added value in the fact that we will begin to create the structure of a European rail area, something along the lines of a European Single Rail Market, so that we can move from state railway systems to a European system.
The provisions and solutions which were most important in ultimately persuading us to support this regulation are, firstly, the one-stop shop as a concept which is convenient for the customer. Secondly, the fact that we want to open nine corridors in a system which covers the continent, so for the first time it will be possible to cross state borders with the involvement of all interested states. Thirdly, we are talking about the fact that this is an opportunity to increase interoperability. For what is the reason for the poor fortunes of the railways? Very low interoperability. Fourthly, we have created conditions in which we can, within five years, determine strategic investment needs. Finally, there is a timetable, so that we do not put off the project indefinitely and so that there will be an institutionally unified method for the management of each transport corridor.
These are the points which persuaded us to give our support, and it may be they will be promising points, if the pessimistic scenario described by Mr Grosch does not materialise, in other words if the railways want to be a business and an industry.
Madam President, I sincerely hope that this directive will turn rail freight transport into a real alternative to road transport once and for all.
We need to achieve this objective for energy efficiency and environmental reasons, but also because consolidating some genuinely trans-European rail corridors will increase flexibility, efficiency, intermodality, and options for the movement of goods in particular and for logistics in general. These are both basic factors for the competitiveness of the real economy in Europe.
Behind the decisions that we are adopting today, there are many hours of hard work that have made improvements to the initial draft. It is right to establish regulations regarding the characteristics required in order for a section of railway to achieve categorisation as a European corridor, because this will help the state and regional authorities to plan, coordinate, and understand each other.
It is also very important that institutions at all levels are integrated into this planning, because it is more efficient in terms of optimising investments and also because it is a really visible way of integrating and building Europe from the ground upwards and making everyone feel that they count in European projects.
Contrary to what we have been hearing and reading in recent days, I would like to say that it is also an improvement to give each corridor a one-stop shop as a management tool. It is the most efficient and most balanced option from a purely political point of view, it is more appropriate to the ideas of subsidiarity and proportionality, and it fits in with the idea of the European project. The one-stop shop will be able to take decisions for itself, which will simplify the current processes as well as being a transparent and non-discriminatory way of allocating paths.
The managers also have various options regarding how to set up the one-stop shop. I would also like to say that, as Commissioner Reding said, this regulation does not prioritise freight transport over passenger transport. This is also something that has been said, and it is not in line with the interpretation of Articles 14 and 15.
Finally, I would like to thank all the groups for their work in including a section of the rail project that is very important for my country: the 'Y Vasca'. This is an important issue for an economy such as the Basque economy, which is obviously an export economy, and clearly improves the prospects and possibilities for developing our commercial ports, which will play an important role in the future as a basic element of what is known as the 'Motorways of the Sea'.
Finally, I hope that we will also be able to improve transparency and the integration of Parliament's role in the future project, because it has been somewhat laborious to arrive at our position in this debate.
Madam President, ladies and gentlemen, I would first like to thank the rapporteur and shadow rapporteurs.
We in the Group of the Greens/European Free Alliance do not want to prioritise freight transport. We want the greatest possible degree of flexibility in order to use the available capacity efficiently for all types of transport by rail. We do, however, want a one-stop shop as a point of contact for customers.
The intention now, however, is for this one-stop shop also to decide on the train paths. For countries with heavily used rail networks and mixed modes of transport, that will be a disaster. I still find the current wording incomprehensible. I therefore consulted qualified lawyers and economists. However, even they could not help me, and, in any case, we will not support a contradictory linguistic monstrosity.
Although the amount of funding has been reduced by almost a third, from EUR 20 billion to EUR 8 billion, the number of corridors has been increased from six to nine. That is simply a refusal to face reality! There are four problems, for example, with corridor 3 - Stockholm-Malmö-Copenhagen-Hamburg-Innsbruck-Verona-Naples-Palermo. In Hamburg there is a bottleneck, the fixed-link Fehmarn Belt crossing has been cemented, the two Alpine tunnels that have just been completed in Switzerland are being ignored and the bridge across the Messina road is intended to be a European project. The more cost-effective, shorter and faster alternative is the connection from Copenhagen via Rostock to Nuremburg through the newly built Alpine tunnel to Naples. We want to stop climate change with an alternative transport policy. Pointless large-scale projects, coupled with a refusal to face reality, will only gobble up money. That is why we reject this report.
Madam President, I am a strong supporter of the transport of freight by rail. The current European rail network needs improvement and coordination in view of both the congested road network and environmental concerns. Many EU Member States have for years failed to maintain their rail network, which has favoured the transport of freight by road. We are now paying the price for this. It is high time that we gave the operation of trains a higher political priority. We need action and a new vision of rail transport in Europe in general.
But - for there is a 'but' - the railway is not a magic or problem-free solution. It has its Achilles heel. Freight has to be taken from the place of production to the railway by lorry, after which it is transported by train to a station near to the end user. It is then transferred to another lorry for the last stretch. This automatically makes the product more expensive, prolongs the transport time and increases the administrative burden. So, unless we locate all of our industrial production right next to a railway line, these drawbacks will remain.
We need to look at the national situation in the individual Member States and see how it can be improved and coordinated. We need to consider how we can work together instead of imposing some form of harmonisation on the Member States from above. Our Member States and our rail systems are very different and we need to respect that and use it as the starting point from which to work.
(FR) Madam President, I should like to begin by congratulating the rapporteur on the excellent work that has been done. The text has developed between the two readings, and seems to be going in the right direction. In the year since we began discussing this issue, I have noticed that the public - at least in my region - is baffled when they see how little coordination there is between rail companies today.
How can we, in this House, legitimately call for more ambition with regard to the environment? Should we merely express our regret that Copenhagen was not a complete success, when we in Europe are incapable of actually shifting our freight transport to rail, either purely to rail or to multimodal transport?
Some sectors of multimodal transport have developed, and it has taken time for road hauliers to adapt, but they have been able to appreciate the complementary nature of this system and demonstrate that it is effective. We cannot have a debate today if nothing comes of it afterwards; we have an obligation to act, and to act quickly.
It is true that, beyond this text, there may be some problems here and there with infrastructure. I would particularly like to draw your attention, Commissioner, to the issue of cross-border sections. They are often nobody's responsibility, yet they are the link we need to successfully complete our European project.
I have also heard some parties, and more specifically the social partners, express the fear that some powers may be lost. However, I am convinced that the success of this project will provide an opportunity for us to work harder, and to work harder together. I feel this is very much an issue on which Europe can show its practical side to our fellow citizens. We certainly need this.
(NL) Madam President, Commissioner, ladies and gentlemen, I, in turn, should like to thank the rapporteur and the shadow rapporteurs for their fine work. In my opinion, the result is an important one and one to be proud of. After all, over the last 20 years, rail freight transport has almost systematically lost market share to the roads, and it was also hit hard by the economic crisis. Therefore, measures need to be taken to give rail transport a further boost.
Of course, the present Regulation is just one means to improve the competitiveness of rail freight transport. A whole range of other measures will also be necessary, for example concerning technical interoperability and financing of infrastructure. Other necessary measures include optimising the operation of the market and promoting intermodal transport. Clearly, however, the development of international freight corridors facilitating the passage of freight trains through Europe is an important step in the right direction.
The 'one-stop shop' system opposed by some of my fellow Members is actually a way of making the corridors easier, simpler and more transparent for potential customers to use. It is not a duplication of what national infrastructure managers are already doing today. On the contrary, it complements their work and ensures better coordination.
I also agree with those fellow Members who have emphasised that this Regulation will not be to the detriment of passenger trains. However, clear prioritisation criteria do need to be established to optimise the deployment of freight and passenger transport.
(DE) Madam President, Commissioner, we are in complete agreement about the need for an internal market in rail freight transport as well. This is very important. We have had this on paper for a long time, but unfortunately we do not yet have it in practice.
If we still have a few differences of opinion, that is due to the fact that we have different experiences in the various Member States in terms of the functioning or non-functioning of the rail network.
I come from Germany, where it would be terrible if freight transport took priority over passenger transport. That would have a very negative effect on local public passenger transport. At the same time, we are very well aware that we need a continuous system in Europe. This is something that we want as well as need. There is just the question of how it will be implemented, how many corridors it will have and then, of course, also who will now lay down the one-stop shop rules, who will allocate the train paths. There are completely different opinions on this. Some people think that we would create a parallel system if we had a one-stop shop per corridor and not functional national one-stop shops, which should perhaps be included. That is the only source of dissent that we have. Otherwise, we all agree that we need this freight transport in Europe.
(PL) Madam President, scrutiny of the regulation of the European Parliament and of the Council concerning a rail network for competitive freight reveals what a great challenge it was to achieve an understanding on such a difficult and politically conditioned matter. Unfortunately, however, there are still provisions in this regulation which I find controversial, both in the context of the competitiveness of rail transport and of the entrepreneurial independence of rail infrastructure managers. I have in mind those provisions, and mainly the new paragraph to Article 12, which give the right to assign infrastructure capacity to the one-stop shop for each corridor, in so doing violating the exclusive right of the manager in this respect and restricting his independence.
I also find very controversial the proposal of paragraph 3 that in the case of other work, the manager shall inform the one-stop shop that it has been assigned, and the one-stop shop shall give an answer to the applicant. The possible communication of a refusal via the agency of a one-stop shop will, without doubt, increase bureaucracy and delay the process of assigning a train path, reducing at the same time the possibility to react with flexibility to the changing needs of carriers. It is obvious that this might reduce the competitiveness of rail transport.
Also very doubtful are the provisions of paragraph 4, which constitute a breach of the principle of confidentiality of commercial information. Instead of ensuring the transparency of operation of one-stop shops, this may become an instrument for fighting the competition by using dishonest practices.
(ES) Madam President, we have just returned from the TEN-T Days held in Zaragoza recently. At the conference the Commission, Parliament, the Spanish Presidency and the EU transport ministers reconfirmed their diagnosis: the proportion of freight carried by rail is seriously declining, even in countries that were leaders in the field not long ago, such as Germany.
There was also an agreement regarding the treatment to be followed: the need for shock therapy in order to reactivate this traffic, firstly if we want to fulfil our Kyoto commitments to reduce emissions and also due to the urgent need to diversify the alternatives to rampant road traffic before there is a total collapse.
There is therefore an urgent need to increase the quota of freight carried by train, but this needs to be done at European and cross-border level, with a vision for the future. This involves trains that are 900 metres or more in length on continuous or priority corridors with full security, as proposed through the European Railway Traffic Management System.
That is why this issue is so important. I would therefore like to congratulate Mr Marinescu and all those who took part in the negotiations on the commitment that it represents, which is still an initial commitment with the possibility of other corridors being included. I am particularly grateful that it has been made clear that a strong synergy is already planned with the review of trans-European networks. That is why I would particularly like to acknowledge and express my thanks for the inclusion of freight corridor 16 when it is completed, and for the importance of dry or inland ports as well as sea ports.
As has been said, until now we have seen the proportion of passenger rail traffic increase to the detriment of goods traffic, and I think that the best example of this is my country. So do not worry, as there is no risk whatsoever of passengers losing any of the rights that they have acquired from freight.
With regard to the allocation of the slots to the one-stop shop, my German fellow Members should not be concerned: the national operators will have the authority to make decisions. Deutsche Bahn is protected.
(DE) Madam President, this regulation for creating a European rail network for competitive freight will, in my opinion, have a negative impact on rail operations throughout Europe. Using a sledgehammer to smooth the way for European network management will not solve the existing problems. On the contrary, centralising and fragmenting the responsibilities will generate new problems. If freight trains have priority in future, it will put passenger transport, which we want to promote for environmental reasons, at an even greater competitive disadvantage.
The EU cannot call for environmentally sound behaviour, make motoring more expensive by means of biodiesel regulations and then, by means of privatisation regulations, separate off secondary lines from rail transport and dictate that there should be freight corridors on the large interconnections at the expense of passenger transport. Particularly during peak traffic times, we need to proceed in a sensitive way here, so that we do not penalise commuters.
Shifting competences from the national infrastructure operators to the one-stop shops will result in a fragmentation of responsibilities and thus in an inflation of the bureaucratic apparatus. By weakening the national entities, the intention is clearly to successively set up Europe's own infrastructure operators, which is neither sensible nor appropriate. The rules contained in the regulations will, in addition to the loss of competence, result in a loss of capacity as a consequence of the early train path applications. Therefore, the proposed compromise that is on the table should, in my opinion, be rejected.
(DE) Madam President, I would like to emphasise that in principle it is, of course, nice that we operate in an internal market and that we include rail transport and freight transport in this and promote cooperation. I would simply like to point out that we have different systems and rail networks in the Member States. Thus, this will naturally always be very difficult in the densely populated regions. We do not have separate systems; in other words, a one-stop shop will de facto result in some sort of priority being given to freight transport, and even when new train paths are established, this sort of central entity will also have a corresponding influence on passenger transport. Here, too, we will be able to see some sort of priority being given to freight transport, even if it is not explicitly stated. However, we need to ensure that passenger transport also remains an attractive option in the densely populated regions.
(RO) In recent years the Commission has focused on three main strands for rail transport development: opening up competition, improving the national rail networks' interoperability and safety and developing the rail transport infrastructure. However, rail freight transport in the European Union accounts for only 18% of the total amount of internal freight.
In order to improve the efficiency of rail freight transport in relation to other means of transport, the European Union must establish and guarantee the most efficient operation possible of the rail freight corridors. They must be designed to guarantee the internal continuity of each corridor by ensuring the necessary interconnections between different existing rail infrastructures and allocating the necessary capacity along the entire path of the corridor.
The creation of such a corridor must ensure better interconnections with the rail infrastructure in neighbouring countries. I think that it is vital for infrastructure administrators involved in the freight corridor to use interoperable IT applications for handling requests for international paths and managing international traffic within the corridor.
Madam President, firstly, the European Union does an awful lot of good work. Only last week we saw success at the European Court of Justice on roaming rates. I think Commissioner Reding had a very important part to play in that, and I compliment her.
The motorways of the sea is another example which colleagues have mentioned, and now we are discussing this very important topic: transport of freight by rail. I think the point made by Mr Marinescu is important. While the amount of freight transported by rail has declined over the years, the climate has now changed. With global warming and volcanic ash, people are more amenable to travel by rail and to send freight by rail. There are difficulties, I know, but the gains are immense in terms of cost, in terms of less pollution, less log jams, less accidents on the roads. If I may use a pun, you are on the right track - the railway track! Keep it going and have as much success as you had with the roaming charges.
(DE) Madam President, Commissioner, I, too, would like to emphasise that, as far as continued liberalisation and the opening of the rail market are concerned, the freight priority legislation represents a step in the right direction in terms of competition on the rail networks throughout Europe.
If we want this freight priority legislation to be accepted, we of course also need to consider the fact that in Europe, there are countries like Germany which will have to carry out the greatest proportion of the transit. Several speakers have already mentioned that in Germany we have laid our corridors straight through the large conurbations. The Commission put the priority freight corridors here, and the integrated system, which has clock-face scheduling in local passenger rail transport and also allows regular-interval long-distance transport in Germany as well as freight transport, needs to be particularly well coordinated. Therefore, if the one-stop shop is to work properly, it simply needs to be able to work in perfect harmony with the relevant national infrastructure operator.
(ES) Madam President, one of the trans-European transport corridors is the rail corridor known as the 'Mediterranean corridor'. It is a vital link that will link North Africa with Europe.
It is vital for Spain because this line is a priority, given that it would link Algeciras with Europe. It would not exclude other priority corridors and would pass through Almería, Murcia, the Community of Valencia and Catalonia. The reason was mentioned by Commissioner Reding: greater economic activity and a greater concentration of land transport. This is one of the two conditions. It would open up the possibility of linking with various sea ports in the Mediterranean. We need to provide economic impetus and be competitive - something that the Commissioner was also saying - because this area produces more than 50% of Spanish exports.
Therefore, if we promote a strategic rail network through the Mediterranean, we will achieve greater competitiveness for Spain and for Europe.
(DE) Madam President, rail rather than road should be the guiding principle of European policy for freight transport in the 21st century, and instead of extending the EU Directive to provide for the approval of 'gigaliners', our goal needs to be to move freight transport onto the railways. The railways should ultimately be quicker and more cost-effective for hauliers and therefore also attractive enough for them to leave the roads.
What surprises me about this draft is the fact that it makes no mention of the Brenner Base Tunnel. This tunnel is, after all, a central element of the 2 200 km-long rail connection from Berlin to Palermo and an important project in the context of the trans-European network. As we all know, there is a great deal of uncertainty about the funding to be provided by Italy, and the EU is refusing to make any further legally binding financial promises for the period after 2013.
The Brenner Base Tunnel must not become a black hole for billions of euro. I expect clear information about this construction project. We owe that to taxpayers and to those living north and south of the Brenner Base Tunnel in Italy and Austria.
(FR) Madam President, Commissioner, I agree with my fellow Member who mentioned earlier that much remains to be done; nevertheless, I believe that this proposal is a major step in the right direction. I think this text has the potential to culminate in an ambitious European project. It is high time we took action to increase the competitiveness of rail freight, particularly by promoting cooperation and coordination at all levels.
I do not share the fears of some Member States, which see this text as a threat to national operators' control over the rail network and fear there may be disadvantages for passenger transport. I do not think this regulation will have any negative impacts on passenger rail transport. On the contrary, it will help increase the quality of freight transport and prevent any further shift to road transport.
Vice-President of the Commission. - Madam President, let me thank Parliament for the work which has been done, and let me also say that the conclusions which have been presented by the rapporteur will send a very clear message to the Member States and to the stakeholders, because we all know that freight corridors are necessary for the revitalisation and development of rail freight. And we also know that their implementation has to be coordinated and coherent at European level. We see active participation of all the rail actors.
In the light of this debate, let me insist once again on two issues. The first: the one-stop shop is not a supranational body but an operational tool to make the path allocation process more efficient. Second, this regulation can be implemented in full respect of the need for capacity of other types of transport, in particular passenger transport. The Commission thinks it will be very good for Europe if this proposal could be voted strongly tomorrow.
The compromise is supported by at least four political groups. It is also supported by the Commission and a statement to this effect will also be made tomorrow. The compromise is supported by the European associations of hauliers and infrastructure managers.
We have a single amendment tabled under pressure from a single operator in the rail freight transport market which is actually playing, in my view, a deceitful game. Discussions are going on in the local press about disruption to passenger transport, while the amendment tabled in this House actually refers to getting rid of the single point of contact which provides transparency and ensures fair competition.
Approval of this amendment will lead us to a conciliation procedure and will remove any added value from the Regulation's text. This Regulation will become useless without this single point of contact, making too few changes to the current situation. There is one point which I would like to mention to you. The statements made in this Chamber about the single point of contact allocating capacity are not true because capacity is allocated in accordance with Directive 2001/14/EC just as, at the moment, infrastructure managers also decide about the route to be taken by the freight trains and about making reservations for ad hoc requests, while the one-stop shop carries out this allocation process within these decisions already made by the infrastructure managers. Therefore, I am sorry, but the view maintained by anyone else is wrong.
The current compromise has been achieved as a result of difficult negotiations. The current text includes exactly what the freight sector needs: traffic coordination, investments, management, standard rules in the event of disruption, easy access to the free market for applicants. Conciliation cannot give us any more than we have now. On the other hand, it may weaken the Regulation's content, making it useless. I would find it strange if a single company were able to win a case against the Council, European Parliament and European Commission. It goes without saying that my recommendation and request are for a vote in favour of this compromise in the form in which it is currently presented.
The debate is closed.
The vote will take place on Tuesday 15 June 2010.
Written statements (Rule 149)
The development of an efficient and sustainable European transport system requires the revitalisation of rail freight, by means of coordinated action between Member States and cooperation between railway infrastructure managers to develop intermodality, market opening and the management of freight and passenger traffic.
The proposal for a regulation aims to improve the rail freight service by means of a procedure for identifying the European corridors that must ensure a high-quality freight service. Freight corridor 5 has already been drafted at ministerial level in 2006, according to the Baltic-Adriatic corridor, pan-European corridor VI and Priority Project 23. It is therefore right to proceed with the commitments we have undertaken and pursue our established objectives; a point returned to several times during the TEN-T conference in Zaragoza.